DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to Applicant’s response filed on 05/13/2022 to a restriction requirement. In response to a restriction requirement, Applicant’s election withdraws claims 8-9 and 18-20 from consideration. Claims 1-7 and 10-17 are pending.

Election/Restrictions
Applicant’s election of species I, drawn to Figs. 1A-1E, in the reply filed on May 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 are believed to be drawn to a nonelected species.
Regarding claim 10, the limitation “the at least one electric motor is rotatable about a motor axis, the motor axis being radially offset from and parallel to the central axis” is not shown in Figures 1A-1E, but is shown in Figure 2B. Figure 2B shows the motor axis (S1 and S2) being radially offset from and parallel to the central axis (represented by 12c).
Regarding claim 11, the limitation “the at least one electric motor includes three electric motors serially disposed along the motor axis” is not shown in Figures 1A-1E, but is shown in Figures 3A-3B. Figures 3A-3B show three electric motors 34 arranged in series along motor axis S.
Since the above limitations are not shown in Figures 1A-1E, claims 10-11 are drawn to a nonelected species, and are further withdrawn from further consideration pursuant to 37 CFR 1.142(b).
Claims 1-7 and 12-17 are being examined.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:
Claim 5, line 3: “drivingly engaged to two electric motors” is believed to be in error for --drivingly engaged to the two electric motors-- (see claim 4, line 2)
Claim 13, line 1: “An hybrid multi-spool gas turbine engine” is believed to be in error for --A hybrid multi-spool gas turbine engine--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forest (US 2018/0223740 A1).
Regarding claim 1, Forest teaches (Figures 1 and 5) a hybrid multi-spool gas turbine engine (10 – Figure 1), comprising:
a low-pressure (LP) spool (20 – Figure 1) and a high-pressure (HP) spool (40 – Figure 1) rotatable independently of one another about a central axis (17 – Figure 1), the LP spool (20) having an LP compressor (37 – Figure 5) and an LP turbine (21 – Figure 1) drivingly engaged to the LP compressor (37) via an LP shaft (23) – (also via drive shaft 30), the LP shaft (23) drivingly engaged to a rotatable load (16 – Figure 1) at a first end (leftmost end of 10) thereof, the HP spool (40) having an HP turbine (41) and an HP compressor (42) drivingly engaged to the HP turbine (41) via a HP shaft (43);
an accessory gearbox (AGB) (50 – Figure 1) drivingly engaged (via clutches 32 and 34) to both of the LP shaft (23) and the HP shaft (43) and located proximate a second end (rightmost end of 10) thereof, the AGB (50) having at least one accessory output drivingly engageable to at least one accessory (52 – Figure 1) and at least one input (50’ – Figure 1); and
at least one electric motor (52B) drivingly engaged to the at least one input (50’) of the AGB (50), the at least one electric motor (52B) drivingly engaged to the rotatable load (16) via the AGB (50) and the LP shaft (23).
Regarding claim 2, Forest teaches the invention as claimed and as discussed above for claim 1, and Forest further teaches (Figure 1) the LP turbine (21) is located between the rotatable load (16) and the HP turbine (41).
Regarding claim 3, Forest teaches the invention as claimed and as discussed above for claim 2, and Forest further teaches (Figures 1 and 5) an air inlet (11 – Figure 1) of the LP compressor (37 – Figure 5) is located between the AGB (50 – Figure 1) and the LP compressor (37).
Regarding claim 13, Forest teaches (Figures 1 and 5) an hybrid multi-spool gas turbine engine (10 – Figure 1), comprising: a thermal module (core of 10) having a low-pressure (LP) shaft (23) drivingly engaging a LP compressor (37 – Figure 5) to a LP turbine (21 – Figure 1) and rotatable about a central axis (17 – Figure 1), a high-pressure (HP) shaft (43 – Figure 1) drivingly engaging a HP compressor (42 – Figure 1) to a HP turbine (41 – Figure 1) and rotatable about the central axis (17), the LP shaft (23) rotatable relative to the HP shaft (43) about the central axis (17); an output shaft (24 – Figure 1) drivingly connectable to a rotatable load (16 – Figure 1), the output shaft (24) drivingly engaged to the LP shaft (23); an electric module (50 and 52B) having at least one electric motor (52B) and an accessory gearbox (AGB) (50 – Figure 1), the AGB (50) drivingly engaged (via clutches 32 and 34) to the HP shaft (43) and to the LP shaft (23), the AGB (50) having an accessory output for driving an accessory (52 – Figure 1) and at least one input (50’ – Figure 1) drivingly engaged to the at least one electric motor (52B), the at least one electric motor (52B) drivingly engaged to the output shaft (24) via the AGB (50) and the LP shaft (23) – (also via drive shaft 30).
Regarding claim 14, Forest teaches the invention as claimed and as discussed above for claim 13, and Forest further teaches (Figure 1) the output shaft (24) and the electric module (50 and 52B) are disposed on opposite sides of the thermal module (as shown in Figure 1, output shaft 24 is at the leftmost side of the core, and electric module 50 and 52B is at the rightmost side of the core).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Forest (US 2018/0223740 A1), in view of Moniz (US 2008/0072568 A1).
Regarding claim 4, Forest teaches the invention as claimed and as discussed above for claim 1, except for the at least one electric motor including two electric motors each drivingly engaged to a respective one of two inputs of the AGB.
Moniz teaches (Figure 3) at least one electric motor includes two electric motors (110 and 120) each drivingly engaged to a respective one of two inputs of an AGB (130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest by having the at least one electric motor include two electric motors each drivingly engaged to a respective one of two inputs of the AGB, in order to have one electric motor act as an engine starter and another electric motor act as a generator so that additional energy is extracted from the low-pressure turbine and fan assembly to support ever increasing electrical demands, as taught by Moniz (¶ [0025], ll. 1-15 and ¶ [0026], ll. 1-3).
Regarding claim 12, Forest, in view of Moniz as discussed so far, teaches the invention as claimed and as discussed above for claim 4, except for the two electric motors being equidistantly spaced apart from the central axis.
Moniz further teaches (Figure 22) the two electric motors (110 and 120) are equidistantly spaced apart from the central axis (11) – (as shown by Figure 2, the distance from motor 110 to axis 11 is equal to the distance from motor 120 to axis 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest, in view of Moniz as discussed so far, by having the two electric motors be equidistantly spaced apart from the central axis, for the same reasons as discussed in the rejection of claim 4.
Regarding claim 15, Forest teaches the invention as claimed and as discussed above for claim 13, except for the at least one electric motor including two electric motors each drivingly engaged to a respective one of two inputs of the AGB.
Moniz teaches (Figure 3) at least one electric motor includes two electric motors (110 and 120) each drivingly engaged to a respective one of two inputs of an AGB (130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest by having the at least one electric motor include two electric motors each drivingly engaged to a respective one of two inputs of the AGB, in order to have one electric motor act as an engine starter and another electric motor act as a generator so that additional energy is extracted from the low-pressure turbine and fan assembly to support ever increasing electrical demands, as taught by Moniz (¶ [0025], ll. 1-15 and ¶ [0026], ll. 1-3).
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forest (US 2018/0223740 A1), in view of Moniz (US 2008/0072568 A1), and in further view of Mancini (US 11,092,220 B1).
Regarding claim 5, Forest, in view of Moniz, teaches the invention as claimed and as discussed above for claim 4, except for the AGB including a shaft drivingly engaged to the LP shaft via gears of the AGB, opposed ends of the shaft drivingly engaged to two electric motors.
Mancini teaches (Figures 1 and 2) a gearbox (25) includes a shaft (11 – Figure 1, corresponds to 200 and 205 in Figure 2) drivingly engaged to an LP shaft (210 – Figure 2) via gears of the gearbox (25), opposed ends of the shaft (11, 200, and 205) drivingly engaged to two electric motors (101 and 102 – Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest, in view of Moniz, by having the AGB include a shaft drivingly engaged to the LP shaft via gears of the AGB, opposed ends of the shaft drivingly engaged to two electric motors, in order to allow the two electric motors to share the load and to provide redundancy in a case of failure, as taught by Mancini (col. 4, ll. 20-27).
Regarding claim 6, Forest, in view of Moniz and Mancini as discussed so far, teaches the invention as claimed and as discussed above for claim 5, except for the shaft being radially offset from the central axis and extends transversally to the central axis.
Mancini further teaches (Figures 1 and 2) the shaft (11 – Figure 1; 200 and 205 – Figure 2) is radially offset from a central axis of the LP shaft (210 – Figure 2) and extends transversally to the central axis of the LP shaft (as shown in Figure 2, shaft 200 and 205 are perpendicular to shaft 210).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest, in view of Moniz and Mancini as discussed so far, by having the shaft be radially offset from the central axis and extend transversally to the central axis, for the same reasons as discussed in the rejection of claim 5.
Regarding claim 16, Forest, in view of Moniz, teaches the invention as claimed and as discussed above for claim 15, except for the AGB including a shaft drivingly engaged to the LP shaft via gears of the AGB, the shaft having two opposed ends, each of the two electric motors drivingly engaged to a respective one of the two opposed ends of the shaft.
Mancini teaches (Figures 1 and 2) a gearbox (25) includes a shaft (11 – Figure 1, corresponds to 200 and 205 in Figure 2) drivingly engaged to an LP shaft (210 – Figure 2) via gears of the gearbox (25), the shaft (11) having two opposed ends (represented by 200 and 205), each of the two electric motors (101 and 102 – Figure 1) drivingly engaged to a respective one of the two opposed ends (200 and 205) of the shaft (11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest, in view of Moniz, by having the AGB include a shaft drivingly engaged to the LP shaft via gears of the AGB, the shaft having two opposed ends, each of the two electric motors drivingly engaged to a respective one of the two opposed ends of the shaft, in order to allow the two electric motors to share the load and to provide redundancy in a case of failure, as taught by Mancini (col. 4, ll. 20-27).
Regarding claim 17, Forest, in view of Moniz and Mancini as discussed so far, teaches the invention as claimed and as discussed above for claim 16, except for the shaft being radially offset from the central axis and extends transversally to the central axis.
Mancini further teaches (Figures 1 and 2) the shaft (11 – Figure 1; 200 and 205 – Figure 2) is radially offset from a central axis of the LP shaft (210 – Figure 2) and extends transversally to the central axis of the LP shaft (as shown in Figure 2, shaft 200 and 205 are perpendicular to shaft 210).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest, in view of Moniz and Mancini as discussed so far, by having the shaft be radially offset from the central axis and extend transversally to the central axis, for the same reasons as discussed in the rejection of claim 16.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Forest (US 2018/0223740 A1), in view of Moniz (US 2008/0072568 A1) and Mancini (US 11,092,220 B1), and in further view of Mudra (US 2021/0341072 A1).
Regarding claim 7, Forest, in view of Moniz and Mancini as discussed so far, teaches the invention as claimed and as discussed above for claim 5, except for the shaft being secured to a first bevel gear for integral rotation therewith, the first bevel gear meshed with a second bevel gear, the first and second bevel gears being transverse to one another.
Mancini further teaches (Figure 2) the shaft (11, 200, and 205) is secured to a first pinion gear (L1p and L2p) for integral rotation therewith, the first gear (L1p and L2p) meshed with a second gear (L1g and L2g, respectively).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest, in view of Moniz and Mancini as discussed so far, by having the shaft be secured to a first pinion gear for integral rotation therewith, and the first pinion gear meshed with a second gear, for the same reasons as discussed in the rejection of claim 5.
However, Forest, in view of Moniz and Mancini, does not teach that the first pinion gear and the second gear are bevel gears, the first and second gears being transverse to one another.
Mudra teaches (Figure 1) a gearbox (130) comprising a gearbox input shaft (132) which by means of a first bevel gear (134) is connected to a motor output shaft (112) – (¶ [0058], ll. 9-11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Forest, in view of Moniz and Mancini, by replacing the first pinion gear and the second gear with bevel gears, in order to enable a very simple and space-saving redirection of the torque of the electric motor to a direction which is different from that of the motor output shaft and is in particular orthogonal to the latter, as taught by Mudra (¶ [0032], ll. 3-7), therefore providing:
the first and second gears being transverse to one another (since bevel gears are installed orthogonal to one another).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741